DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 11/5/2020, in which claims 1-23 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
Claims 13 and 19 are currently amended. 
No claim is currently cancelled. 
Claims 1-23 are pending.
The previous claim objections to claims 13, and 19-23 have been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous specification objection to the title of the invention will be maintained. See response to arguments section below. 

Response to Arguments
The Applicant’s remarks and/or arguments filed 11/5/2020, with respect to claims 1-23, have been fully considered. 



With regard to the objection to the title of the invention, applicant asserts the Examiner has failed to cite any supporting authority for this objection to the title … the title is, in fact, descriptive of the subject matter to which the current application is directed. 

The examiner respectfully disagrees. The examiner notes MPEP 606 explicitly states “where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed … This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a)”.
Applicant is reminded of the evolving nature of patent examination. Each application is evaluated through feedback the examiner receives to improve upon 
The title should be clearly indicative of the claimed invention. Applicant’s title merely mentions an element of at least the base claims. Applicant is not just claiming a virtual log file on its own. At least the independent claims are directed to functions for creating a virtual log file for subsequent manipulation. The examiner suggests applicant consider a title similar to “AGGREGATING PHYSICAL LOG-FILE ENTRIES INTO A VIRTUAL-LOG-FILE AND RECEIVING INPUT TO SCROLL THROUGH PORTIONS OF THE VIRTUAL LOG-FILE ENTRIES”.
	

With regard to the previous 35 USC § 103 rejection (on pages 17-18 of the Remarks), Applicant asserts: “the Examiner begins the statement of rejection of claims 1 and 18 with the assertion that Baum teaches a virtual-log-file system in ¶ [0036] ... Timestamping time-series data does not produce a virtual log file …. There is nothing in this paragraph that discusses extracting entries from physical log files and aggregating them in memory block and two caches in order to display a virtual-log file". 

The examiner notes applicant’s arguments are not persuasive. Applicant’s claim language does not limit the scope of the “physical log files” and the “virtual log file”. Baum, ¶ [0036], discloses two different types of data, raw time series 


With regard to the previous 35 USC § 103 rejection, Applicant asserts, on page 18-19 of the Remarks, Baum ¶ [0036, 0113] do not teach, disclose, mention, or suggest anything related to creating and displaying a virtual log file by a virtual-log-file system … there is no mention in either paragraph of physical 

The examiner notes applicant’s arguments are not persuasive. The examiner notes applicant’s arguments appear to be directed toward the preamble of the impacted claims. However, upon further review of the claim language –in combination with the prior art of record, at least Baum is found to teach every element of the claimed preambles. Applicant is reminded that the claim language does not have to explicitly refer to physical log files or entries or state physical log files or entries associated with computers or state virtual log file system requesting physical log files. Analogous language, similar to at least what is found in Baum, should be sufficient to teach the generically claimed elements. Baum, ¶ [0036], discloses turning time series data into timestamped event data.  Baum, ¶ [0100], discloses scrolling and paging through data, which inherently shows the data is displayed. Further, Baum, ¶ [0113], discloses the operating infrastructure for the teachings in Baum. 


With regard to the previous 35 USC § 103 rejection, Applicant asserts, on page 19 of Remarks, Baum ¶ [0017-0018] are unrelated to the current claims and current application. Streams are not physical files. Time series-data streams 

The examiner notes applicant’s arguments are not persuasive. The examiner notes at least Baum, ¶ [0032], discloses FIG. 1 illustrates different examples of time series data environments with potentially large numbers of data sources and streams of time series data across multiple domains. In this figure, the first picture represents an information-processing environment with time series data from web servers, application servers, and databases in the form of server logs. 
The examiner notes applicant should be mindful of the claim language –in combination with the broadest reasonable interpretation of each claimed element. For example, at least the time series data stream would indicate a real-time flow of continuous data (real-time intervals). The stream would inherently contain information relative to time. Also, the examiner finds much of applicant’s argument are not reflected within the claim language. Applicant has failed to claim the scope of the “physical log files”. Further, nowhere in applicant’s claims are there narrowed distinguishing features for at least “physical log files” to include timestamps. The claim language does not contain added specify to disqualify the prior art with respect to physical log files and the log file entries. It appears applicant is arguing aspects of Baum that are not explicitly excluded based on the claim language. 


With regard to the previous 35 USC § 103 rejection, Applicant asserts (on pages 19): “paragraph ¶ [0036] of Baum is unrelated to the claim language with respect to which it is cited. Paragraph ¶ [0036] of Baum does not teach, disclose, mention, or suggest physical log-file entries, a virtual log file, or a set of log-file entries ordered with respect to the values of one or more log-file-entry parameters". 

The examiner notes applicant’s arguments are not persuasive. The examiner notes response given above, in combination with the excerpts below, fully teaches to applicant’s argued limitations. Also, the examiner notes time series data streams inherently teaches to an ordering of data with respect to time. 
Baum, ¶ [0018], teaches in one aspect of the invention, a computer-implemented method for time searching data includes the following steps. Time series data streams are received. One example of time series data streams includes server logs and other types of machine data (i.e., data generated by machines). Baum, ¶ [0036], teaches the time stamp process turns raw time series data into time stamped events to be fed to the indexing process. Following our information processing example, raw logs from multiple web servers, application servers and databases might be processed by the time stamp process to identify individual events within the various log formats and properly 


With regard to the previous 35 USC § 103 rejection, Applicant asserts (on pages 22-23) applicant appears to disagree with the Examiner for the mappings of the three “portions” of data. 

The examiner notes applicant’s arguments are not persuasive. At least Baum discloses bucketing the timestamped events using different time durations. The examiner correlated the timestamped events to the virtual log file entries.


With regard to the previous 35 USC § 103 rejection, Applicant asserts (on pages 24-25) the scrolling as disclosed in Penha has nothing to do with virtual log files or display of virtual log files. 

The examiner notes applicant’s arguments are not persuasive. The examiner notes the event logs disclosed in Penha, as part of the visualization feature, is analogous to the indexed timestamped events as disclosed in Baum. Using Baum, the examiner has correlated the timestamped event logs to the virtual log file as claimed. Applicant is reminded to review the combination of arts 


With regard to the previous 35 USC § 103 rejection, Applicant asserts (on page 26) because neither of the cited references is related to virtualization of physical log files to produce virtual log files, it is clear that the combination of cited references cannot possibly teach or suggest the currently claimed virtual-log-file system or method for creating and displaying a virtual log file. 

The examiner notes applicant’s arguments are not persuasive. The examiner points to the previous explanations from sections b through g, which are relevant to this argument. The prior art is found to be relevant and reasonable to teach the impacted limitations for all it contains and as described by the examiner in sections b through g. 

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner finds the title of the invention, “VIRTUAL-LOG-FILE METHOD AND SYSTEM”, does not sufficiently describe the claimed concept. The examiner suggests applicant amend the title similar to “AGGREGATING PHYSICAL LOG-FILE ENTRIES INTO A VIRTUAL-LOG-FILE AND RECEIVING INPUT TO SCROLL THROUGH PORTIONS OF THE VIRTUAL LOG-FILE ENTRIES”. Appropriate action is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20170139963, to Michael Joseph Baum et al, hereinafter “Baum”, in view of U.S. Patent Application Publication, US 20150286357, to Priscila K Penha et al, hereinafter “Penha”.

Regarding claim 1, Baum teaches a virtual-log-file system (Baum, ¶ [0036], teaches the time stamp process turns raw time series data into time stamped events to be fed to the indexing process) comprising: one or more processors; one or more memories; one or more data-storage devices, including one or more mass-storage devices; and computer instructions, stored in one or more of the one or more memories that, when executed by one or more of the one or more processors (Baum, ¶ [0113], teaches all of the processes can run on a single machine or they can be divided up to run on separate logical or physical machines. In alternate embodiments, the invention is implemented in computer hardware, firmware, software, and/or combinations thereof. Apparatus of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output … Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory), control the virtual-log-file system to 
request and receive physical log-file entries from physical log files associated with multiple computer systems within a distributed computing system (Baum, ¶ [0017], teaches multiple sources of time series data are organized and indexed for searching and results are presented upon user or machine initiated searches. Baum, ¶ [0018], teaches in one aspect of the invention, a computer-implemented method for time searching data includes the following steps. Time series data streams are received. One example of time series data streams includes server logs and other types of machine data (i.e., data generated by machines)), 
aggregate the received physical log-file entries into a virtual log file containing a set of log-file entries ordered with respect to the values of one or more log-file-entry parameters (Baum, ¶ [0036], teaches the time stamp process turns raw time series data into time stamped events to be fed to the indexing process. Following our information processing example, raw logs from multiple web servers, application servers and databases might be processed by the time stamp process to identify individual events within the various log formats and properly extract time and other event data. The event data is used by the index process to build time bucketed indices of the events. These indices are utilized by the search process which takes searches from users or systems, decomposes the searches, and then executes a search across a set of indices), the virtual log file comprising 
a first portion of log-tile entries, stored in one or more of the one or more memories (Baum, ¶ [0025], teaches time bucketed indices are created by assigning the time stamped events to time buckets according to their time stamps. Different bucket policies can be used. For example, the time buckets may all have the same time duration, or may have different time durations. , 
a second portion of log-file entries (Baum, ¶ [0020], teaches buckets may be instantiated using a lazy allocation policy. The time stamped events may also be segmented, and the segments used to determine time bucket indices. Various forms of indexing, including hot indexing, warm indexing and speculative indexing, may also be used), stored in one or more memories of the one or more memories and or in one or more data-storage devices comprising a cache behind (Baum, ¶ [0055], teaches in-memory buckets have a maximum capacity and, when they reach their limit, they will be committed to disk and replaced by a new bucket. Bucket storage size is another element of the bucketing policy and varies along with the size of the temporal extent), the log-file entries in the cache behind preceding the first-portion log-file entries in the ordering of virtual-log-file entries (Baum, ¶ [0021], teaches the creation of time bucket indices facilitates the execution of time series searches. In one approach, a time series search request is divided into different sub-searches for the affected time buckets, with each sub-search executed across the corresponding time bucket index. Baum, ¶ [0101], teaches ability to scroll/page through the data by time: next/previous second, minute, hour, day, year), and 
a third portion of log-file entries (Baum, ¶ [0020], teaches buckets may be instantiated using a lazy allocation policy. The time stamped events may also be segmented, and the segments used to determine time bucket indices. Various forms of indexing, including hot indexing, warm indexing and speculative , stored in one or more memories of the one or more memories and/or in one or more data-storage devices comprising a cache ahead (Baum, ¶ [0055], teaches In-memory buckets have a maximum capacity and, when they reach their limit, they will be committed to disk and replaced by a new bucket. Bucket storage size is another element of the bucketing policy and varies along with the size of the temporal extent), the log- file entries in the cache ahead following the first-portion log-file entries in the ordering of virtual- log-file entries (Baum, ¶ [0100], teaches ability to scroll/page through the data (n) results at a time by count), 
display a portion of the virtual-log-file entries contained within a logical display window on a display device (Baum, ¶ [0099], teaches the example TSSL (time series search language) can specify to see results for only a particular time frame and/or to see results presented by seconds, minutes, hours, days, weeks or months. In this way the search window can be limited to a timeframe and the results can be constructed for optimal viewing based on the density of the expected result set returned from a search. The search “192.168.169.100 hoursago::24 page:: seconds”, will return time series events including the keyword “192.168.169.100” that occurred within the last 24hours and will summarize the display results by seconds. In an exemplary implementation of a TSSE, summarization can include both aggregated display lines summarizing the events for the summary window and/or paging the results by the summary window. In the example above, each page of the search results presentation may include one second in time).
Baum teaches the limitations as identified above.

receive inputs that direct the virtual-log-file system to scroll the logical display window backwards and forwards along the ordered virtual-log-file entries.  
However, Penha teaches:
receive inputs that direct the virtual-log-file system to scroll the logical display window backwards and forwards along the ordered virtual-log-file entries (Penha, ¶ [0011], teaches the computing device may receive user input selecting a portion of the index, and the list view may be updated to present a portion of the scrollable list based on the selected portion of the index. Penha, ¶ [0015], teaches the scrollable list may comprise an event log or a streaming data feed. In others, the scrollable list may comprise email messages or tasks in a task list. Penha, ¶ [0033], teaches aspects of the disclosure may be equally applied moving forwards/backwards and/or up/down through the list … though the discussion above may refer to snapping “forward” or “ahead” to a “next” logical segment, the same techniques apply for snapping to a “previous” logical segment. Penha, ¶ [0050], teaches an order of items in the scrollable list may be determined by any suitable criteria based on content data and/or attributes of the content items, such as a chronological order. Penha, ¶ [0085], teaches after providing the “peek” or preview of one or more additional event records (e.g., event record) following the breakpoint content item (e.g., event record) in the scrollable list, list view may be updated to remove the additional event records. In some embodiments, the computing device may update list view to scroll back to event record, .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Baum, with the teachings of Penha to scroll the time stamped event data. Modification would have been obvious to one of ordinary skill in the art because this would allow the user to more efficiently understand and utilize the time stamped data. Motivation to do so would be to improve the user’s interaction with the data. Penha, ¶ [0097], teaches if the list of items for a particular logical segment is long, the user may scroll to the end of segment easily without overshooting the end of the segment and advancing into the next. For example, a user may jump to the end of a day without accidentally advancing to the next day. Similarly, users may easily jump to the beginning of a logical segment without entering a previous segment.

Regarding claim 2, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches requesting and receiving physical log-file entries from physical log files further includes: 
accessing stored information that includes local file-system locations and/or network addresses of the physical log files (Baum, ¶ [0104-0108], teaches in example TSSE (time series search engine) preferably is able to present additional aggregation and summarization of results by metadata characteristics, such as, data source, data source type, event type, or originating host machine. In this way, results ;  
C314.CI-36-accessing stored filter information to obtain one or more filters that are applied to the log- file entries of physical log files to select physical log-file entries to request from the physical log files (Baum, ¶ [0051-0052], teaches if a known domain has been identified for an event, the event is taken as input to a time stamp extraction where the time stamp from the raw event data is extracted and passed with the event to the indexing process … In the case where the event did not contain a time stamp from a known domain, then a timestamp is assigned to the event based on its context. In one implementation, the time stamp is linearly interpolated from the time stamps of the immediately preceding and immediately following events from the same time series data stream. If these events also contain no time stamps from a known domain, further earlier and/or later events can be used for the interpolation. The time stamp extraction module automatically stores the time stamp of every hundredth event (or some other configurable period) from each time series data stream in order to facilitate time stamp interpolation); and 
using the one or more filters and the local file-system locations and/or network addresses to request and receive physical log-file entries that each passes a filter applied to the contents of the physical log-file entries (Baum, ¶ [0104-0108], teaches the search “192.168.169.100 page::source” will present all the results with “192.168.169.100” and put each data source containing results on a separate page. Examples include but are not limited to: Original physical location of the data source. Original physical machine, sensor etc. generating the data. Type of data .  

Regarding claim 3, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches one or more of the one or more filters is additionally applied to each of the local file-system locations and/or network addresses of the physical log files in order to request and receive physical log-file entries from a subset of the physical log files (Baum, ¶ [0109-0111], teaches because time and certain metadata parameters (e.g., machine IP addresses) can be continuous, an example TSSE user interaction model can include the ability to move from small increments of time (seconds or minutes) or metadata parameters (different classes of IP addresses) using a zoom control 730. This zoom control can be combined with other metadata search parameters to enable the rapid movement through large amounts of data. Examples include but are not limited to: Ability to zoom in and out around a given time from any second(s) to minute(s), hour(s), etc. Ability to zoom in to second resolution around 12:15 AM Jun. 3, 2005, for a specific data source type and physical machine location).  

Regarding claim 4, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches each of the one or more filters includes Boolean logic that produces one of a Boolean value or a signal when a physical log-file entry is input to the Boolean logic to indicate whether or not the physical log-file entry is included in the virtual log file (Baum, ¶ .  

Regarding claim 5, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to add filters (Penha, ¶ [0051], teaches the computing device may determine whether calendar item satisfies a breakpoint rule. If calendar item satisfies the breakpoint rule, the computing device may suspend a response to a scroll command associated with or based on user input, and list view may stop scrolling at calendar item until further input is received. Determining whether a content item satisfies a breakpoint rule may be based on any suitable criteria for identifying the content item as a breakpoint for scrolling the list. In some embodiments, the breakpoint rule may be based on whether .  

Regarding claim 6, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches an added filter is immediately applied to the virtual log file to remove virtual-log-file entries that are rejected by the added filter from display (Penha, ¶ [0030], teaches a location attribute associated with the content item may have a content data value of “office.” The content items, in some embodiments, may be sorted, grouped, and/or filtered based on the content data and/or attributes of the content items. For example, a catalog of products may be sorted to include content items in ascending order based on price, or may group items in the scrollable list according to a category attribute. As another example, a list of calendar items may be sorted by date and start time, and events with a “personal” attribute may be removed by a filter).  

Regarding claim 7, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to select one or more virtual-log-file entries as anchor virtual-log-file entries (Penha, ¶ [0097], teaches if the list of items for a particular logical segment is long, the user may scroll to the end of segment easily without overshooting the end of the segment and advancing into the next. For example, a user may jump to the end of a day without .  

Regarding claim 8, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to direct repositioning of the logical display window to display a selected anchor virtual-log-file entry (Penha, ¶ [0054], teaches once user input ends, in some embodiments, list view may snap back to the breakpoint content item. This may provide a fluid and dynamic response to user input. In other embodiments, list view may snap or bounce back to the breakpoint content item after the preview has been included for a short period of time, such as a period less than half a second).  

Regarding claim 9, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to choose different display colors for the backgrounds of different types of virtual-log-file entries (It should be noted it would be obvious to one of ordinary skill in the art, given Penha FIG. 2 – 3 and the group controls as noted below, to incorporate additional functionality such as color because color can help distinguish the groupings. This would require a simple substitution of one known element for another to yield predictable results. Penha, ¶ [0047], teaches a grouping control may be provided as part of or in addition to list view. Grouping control may respond to user input and sort, group, filter, .  

Regarding claim 10, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to reorder virtual-log-file entries (Penha, ¶ [0031], teaches the list view may further include controls to allow a user to rearrange the content items of the scrollable list. Penha, ¶ [0050], teaches an order of items in the scrollable list may be determined by any suitable criteria based on content data and/or attributes of the content items, such as a chronological order, alphabetical order, ordering based on data categories, creation order, specified ordering, user-defined order, and/or any appropriate criteria for determining an order of the content items in the scrollable lists).  

Regarding claim 11, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to highlight virtual-log-file entries of particular types (Penha, FIG. 8A-8C discloses a particular day for the log entries being circled).  

Regarding claim 12, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches the received physical log-file entries are asynchronously aggregated into the virtual log file while a portion of the virtual-log-file entries within the logical display window are displayed on a display device (Baum, FIG. 2, element 240, discloses a presentation process to display results of time stamped event data. Further, Baum, ¶ [0034], teaches FIG. 2 illustrates one approach to architecting a TSSE. Time series data streams arrive synchronously or asynchronously from multiple sources, multiple searches are expressed by users and/or other systems, and results sets are presented through a variety of mechanisms including, for example, application programming interfaces and web-based user interfaces. Baum, ¶ [0075], teaches during the course of the indexing process, it is possible that a single time bucket will be filled and committed to disk several times. This will result in multiple, independently searchable indices in secondary storage for a single time span. In an exemplary implementation, there is a merging process that takes as input two or more warm indices and merges them into a single warm index for that time bucket. This is a performance optimization and is not strictly required for searching).  

Regarding claim 13, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system scrolls the logical display window backwards and forwards along the ordered virtual-log-file entries by: 
determining a new position for the logical display window within the ordering of virtual- log-file entries (Penha, ¶ [0072], teaches if the magnitude or distance of the second scroll command is greater than, or equal to, the defined threshold value, the computing device may update the list view to include additional content items of the logical grouping following the breakpoint content item); 
determining the initial and final log-file entries in the logical display window at the new position of the logical display window  (Penha, ¶ [0061], teaches the computing device may determine whether the additional list item satisfies one or more breakpoint rules. Determining whether a content item satisfies a breakpoint rule may be based on any suitable criteria for identifying the content item as a breakpoint for scrolling the list. In some embodiments, the breakpoint rule may be based on whether the content item is a first or last item of a logical grouping of content items in the scrollable list. In some embodiments, the breakpoint rule may be based on whether content and/or attributes of the content item meet some breakpoint criteria. As another example, the breakpoint rule may be based on whether an importance attribute of the content item meets a threshold importance level. As yet another example, the breakpoint rule may be based on whether the content of the content item includes keywords or otherwise matches predefined and/or user defined criteria); 
when necessary, moving log-file entries among the cache behind cache ahead, and first portion of log-file entries so that the log-file entries spanned by the logical display window at the new position of the logical display window are located in the first portion of log-file entries (Penha, ¶ [0072], teaches user interface may be updated to include calendar item of the logical grouping “June 6.” User interface ; and 
displaying the log-file entries spanned by the logical display window on a display device  (Penha, ¶ [0073], teaches FIG. 5C also illustrates indicator updated to indicate a next portion of date picker. Where calendar items were included in the list view, the index indicated June 5 as the current logical segment with indicator on June 5 in date picker. After user interface has been updated to present calendar items associated with June 6, the computing device may update the index portion to indicate June 6 as the current logical segment by moving indicator to June 6 in date picker. Accordingly, the index portion of user interface may be updated based on scrolling activity in the list view portion).  

Regarding claim 14, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches when the initial log-file entry in the logical display window is located in the cache behind, the logical display window has been scrolled backward, and the virtual-log-file system moves log-file entries from the first portion of log-file entries to the cache ahead; moves log-file entries within the first portion of log-file entries forward; and  C314 C1-38-moves log-file entries from the cache behind into the first portion of log-file entries (Penha, ¶ [0048], teaches user interface may include an index portion. Index portion may comprise an index or other navigational aid related to the scrollable list. For example, index portion as illustrated in FIG. 2 may include a calendar date picker. Calendar date picker may indicate to a user a current date displayed in the list view using indicator. As the list view scrolls through the scrollable list, indicator may be updated to show the current location in the scrollable list. For example, if a user scrolls user interface down to a next day, June 6, indicator may shift to the right to indicate that June 6 is currently presented in list view. Thus, indicator and index portion may be updated in response to scrolling activity in the list view. Additionally and/or alternatively, user input received in index portion selecting an entry or other part of index portion may cause list view to jump in the scrollable list to a portion of the scrollable list associated with the selected entry. For example, if a user were to select “8” in date picker, list view may jump in the scrollable list to display events occurring on June 8 and indicator may be relocated to “8” in date picker).  

Regarding claim 15, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache behind (Baum, ¶ [0016-0019], teaches searching time series data including but not limited to time windows, frequency, distribution, patterns of occurrences, and related time series data points from multiple, disparate sources … .  

Regarding claim 16, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches when the final log-file entry in the logical display window is located in the cache ahead, the logical display window has been scrolled forward, and the virtual-log-file system moves log-file entries from the first portion of log-file entries to the cache behind; moves log-file entries within the first portion of log-file entries backward; and moves log-file entries from the cache ahead into the first portion of log-file entries (It should be noted displaying the data opposite of claim 14 would be obvious to one of ordinary skill in the art given the multiple scroll options disclosed in Penha, ¶ [0033] would be obvious to try in Penha, ¶ [0048]. Penha, ¶ [0033], teaches aspects of the disclosure may be equally applied moving forwards/backwards and/or up/down through the list. For example, a content item that is the first item in a logical segment of the scrollable list may be identified as satisfying a breakpoint rule, and an upwards scroll command through the list may be suspended based on the first item in the logical segment. Similarly, though the discussion above may refer to snapping “forward” or “ahead” to a “next” logical segment, the same techniques apply for snapping to a “previous” logical .  

Regarding claim 17, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache ahead (Baum, ¶ [0016-0019], teaches searching time series data including but not limited to time windows, frequency, distribution, patterns of occurrences, and related time series data points from multiple, disparate sources … Time series data streams are received. One example of time series data streams .

Regarding claim 18, Baum teaches a method for creating and displaying a virtual log file by a virtual-log-file system comprising one or more processors, one or more memories, and computer instructions, stored in one or more of the one or more memories that, when executed by one or more of the one or more processors, control the virtual-log-file system  (Baum, ¶ [0036], teaches the time stamp process turns raw time series data into time stamped events to be fed to the indexing process. Baum, ¶ [0113], teaches all of the processes can run on a single machine or they can be divided up to run on separate logical or physical machines. In alternate embodiments, the invention is implemented in computer hardware, firmware, software, and/or combinations thereof. Apparatus of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output … Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory), the method comprising:
request and receive physical log-file entries from physical log files associated with multiple computer systems within a distributed computing system (Baum, ¶ [0017], teaches multiple sources of time series data are organized and indexed for searching and results are presented upon user or machine initiated searches. Baum, ¶ [0018], teaches in one aspect of the invention, a computer-implemented method for time searching data includes the following steps. Time series data streams are received. One example of time series data streams includes server logs and other types of machine data (i.e., data generated by machines)), 
aggregate the received physical log-file entries into a virtual log file containing a set of log-file entries ordered with respect to the values of one or more log-file-entry parameters (Baum, ¶ [0036], teaches the time stamp process turns raw time series data into time stamped events to be fed to the indexing process. Following our information processing example, raw logs from multiple web servers, application servers and databases might be processed by the time stamp process to identify individual events within the various log formats and properly extract time and other event data. The event data is used by the index process to build time bucketed indices of the events. These indices are utilized by the search process which takes searches from users or systems, decomposes the searches, and then executes a search across a set of indices), the virtual log file comprising 
a first portion of log-tile entries, stored in one or more of the one or more memories (Baum, ¶ [0025], teaches time bucketed indices are created by assigning the time stamped events to time buckets according to their time stamps. Different bucket policies can be used. For example, the time buckets , 
a second portion of log-file entries (Baum, ¶ [0020], teaches buckets may be instantiated using a lazy allocation policy. The time stamped events may also be segmented, and the segments used to determine time bucket indices. Various forms of indexing, including hot indexing, warm indexing and speculative indexing, may also be used), stored in one or more memories of the one or more memories and or in one or more data-storage devices comprising a cache behind (Baum, ¶ [0055], teaches in-memory buckets have a maximum capacity and, when they reach their limit, they will be committed to disk and replaced by a new bucket. Bucket storage size is another element of the bucketing policy and varies along with the size of the temporal extent), the log-file entries in the cache behind preceding the first-portion log-file entries in the ordering of virtual-log-file entries (Baum, ¶ [0021], teaches the creation of time bucket indices facilitates the execution of time series searches. In one approach, a time series search request is divided into different sub-searches for the affected time buckets, with each sub-search executed across the corresponding time bucket index. Baum, ¶ [0101], teaches ability to scroll/page through the data by time: next/previous second, minute, hour, day, year), and 
a third portion of log-file entries (Baum, ¶ [0020], teaches buckets may be instantiated using a lazy allocation policy. The time stamped events may also be segmented, and the segments used to determine time bucket indices. Various , stored in one or more memories of the one or more memories and/or in one or more data-storage devices comprising a cache ahead (Baum, ¶ [0055], teaches In-memory buckets have a maximum capacity and, when they reach their limit, they will be committed to disk and replaced by a new bucket. Bucket storage size is another element of the bucketing policy and varies along with the size of the temporal extent), the log- file entries in the cache ahead following the first-portion log-file entries in the ordering of virtual- log-file entries (Baum, ¶ [0100], teaches ability to scroll/page through the data (n) results at a time by count), 
display a portion of the virtual-log-file entries contained within a logical display window on a display device (Baum, ¶ [0099], teaches the example TSSL (time series search language) can specify to see results for only a particular time frame and/or to see results presented by seconds, minutes, hours, days, weeks or months. In this way the search window can be limited to a timeframe and the results can be constructed for optimal viewing based on the density of the expected result set returned from a search. The search “192.168.169.100 hoursago::24 page:: seconds”, will return time series events including the keyword “192.168.169.100” that occurred within the last 24hours and will summarize the display results by seconds. In an exemplary implementation of a TSSE, summarization can include both aggregated display lines summarizing the events for the summary window and/or paging the results by the summary window. In the example above, each page of the search results presentation may include one second in time).

Although Baum teaches to the ability to scroll/page through the data by time: next/previous second, minute, hour, day, year, Baum does not explicitly teach:
receive inputs that direct the virtual-log-file system to scroll the logical display window backwards and forwards along the ordered virtual-log-file entries.  
However, Penha teaches:
receive inputs that direct the virtual-log-file system to scroll the logical display window backwards and forwards along the ordered virtual-log-file entries (Penha, ¶ [0011], teaches the computing device may receive user input selecting a portion of the index, and the list view may be updated to present a portion of the scrollable list based on the selected portion of the index. Penha, ¶ [0015], teaches the scrollable list may comprise an event log or a streaming data feed. In others, the scrollable list may comprise email messages or tasks in a task list. Penha, ¶ [0033], teaches aspects of the disclosure may be equally applied moving forwards/backwards and/or up/down through the list … though the discussion above may refer to snapping “forward” or “ahead” to a “next” logical segment, the same techniques apply for snapping to a “previous” logical segment. Penha, ¶ [0050], teaches an order of items in the scrollable list may be determined by any suitable criteria based on content data and/or attributes of the content items, such as a chronological order. Penha, ¶ [0085], teaches after providing the “peek” or preview of one or more additional event records (e.g., event record) following the breakpoint content item (e.g., event record) in the scrollable list, list view may be updated to remove the additional event records. In some .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Baum, with the teachings of Penha to scroll the time stamped event data. Modification would have been obvious to one of ordinary skill in the art because this would allow the user to more efficiently understand and utilize the time stamped data. Motivation to do so would be to improve the user’s interaction with the data. Penha, ¶ [0097], teaches if the list of items for a particular logical segment is long, the user may scroll to the end of segment easily without overshooting the end of the segment and advancing into the next. For example, a user may jump to the end of a day without accidentally advancing to the next day. Similarly, users may easily jump to the beginning of a logical segment without entering a previous segment.

Regarding claim 19, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches the virtual-log-file system scrolls the logical display window backwards and forwards along the ordered virtual-log-file entries by: 
determining a new position for the logical display window within the ordering of virtual- log-file entries (Penha, ¶ [0072], teaches if the magnitude or distance of the second scroll command is greater than, or equal to, the defined ; 
determining the initial and final log-file entries in the logical display window at the new position of the logical display window  (Penha, ¶ [0061], teaches the computing device may determine whether the additional list item satisfies one or more breakpoint rules. Determining whether a content item satisfies a breakpoint rule may be based on any suitable criteria for identifying the content item as a breakpoint for scrolling the list. In some embodiments, the breakpoint rule may be based on whether the content item is a first or last item of a logical grouping of content items in the scrollable list. In some embodiments, the breakpoint rule may be based on whether content and/or attributes of the content item meet some breakpoint criteria. As another example, the breakpoint rule may be based on whether an importance attribute of the content item meets a threshold importance level. As yet another example, the breakpoint rule may be based on whether the content of the content item includes keywords or otherwise matches predefined and/or user defined criteria); 
when necessary, moving log-file entries among the cache behind cache ahead, and first portion of log-file entries so that the log-file entries spanned by the logical display window at the new position of the logical display window are located in the first portion of log-file entries (Penha, ¶ [0072], teaches user interface may be updated to include calendar item of the logical grouping “June 6.” User interface may be updated to include further content items such as calendar items, included in the same logical grouping as calendar item. In some embodiments, the computing device may respond to the second scroll command by snapping the list view forward to display ; and 
displaying the log-file entries spanned by the logical display window on a display device  (Penha, ¶ [0073], teaches FIG. 5C also illustrates indicator updated to indicate a next portion of date picker. Where calendar items were included in the list view, the index indicated June 5 as the current logical segment with indicator on June 5 in date picker. After user interface has been updated to present calendar items associated with June 6, the computing device may update the index portion to indicate June 6 as the current logical segment by moving indicator to June 6 in date picker. Accordingly, the index portion of user interface may be updated based on scrolling activity in the list view portion).  

Regarding claim 20, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches when the initial log-file entry in the logical display window is located in the cache behind, the logical display window has been scrolled backward, and the virtual-log-file system moves log-file entries from the first portion of log-file entries to the cache ahead; moves log-file entries within the first portion of log-file entries forward; and  C314 C1-38-moves log-file entries from the cache behind into the first portion of log-file entries (Penha, ¶ [0048], teaches user interface may include an index portion. Index portion may comprise an index or other navigational aid related to the scrollable list. For .  

Regarding claim 21, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache behind (Baum, ¶ [0016-0019], teaches searching time series data including but not limited to time windows, frequency, distribution, patterns of occurrences, and related time series data points from multiple, disparate sources … Time series data streams are received. One example of time series data streams includes server logs and other types of machine data (i.e., data generated by machines). The time series data streams are time stamped to create time stamped .  

Regarding claim 22, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Penha further teaches when the final log-file entry in the logical display window is located in the cache ahead, the logical display window has been scrolled forward, and the virtual-log-file system moves log-file entries from the first portion of log-file entries to the cache behind; moves log-file entries within the first portion of log-file entries backward; and moves log-file entries from the cache ahead into the first portion of log-file entries (It should be noted displaying the data opposite of claim 14 would be obvious to one of ordinary skill in the art given the multiple scroll options disclosed in Penha, ¶ [0033] would be obvious to try in Penha, ¶ [0048]. Penha, ¶ [0033], teaches aspects of the disclosure may be equally applied moving forwards/backwards and/or up/down through the list. For example, a content item that is the first item in a logical segment of the scrollable list may be identified as satisfying a breakpoint rule, and an upwards scroll command through the list may be suspended based on the first item in the logical segment. Similarly, though the discussion above may refer to snapping “forward” or “ahead” to a “next” logical segment, the same techniques apply for snapping to a “previous” logical segment. Penha, ¶ [0048], teaches user interface may include an index portion. Index portion may comprise an index or other navigational aid related to the scrollable list. For example, index portion as illustrated in FIG. 2 may include a calendar date picker. .  

Regarding claim 23, the modification of Baum and Penha teaches the claimed invention substantially as claimed, and the Baum further teaches requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache ahead (Baum, ¶ [0016-0019], teaches searching time series data including but not limited to time windows, frequency, distribution, patterns of occurrences, and related time series data points from multiple, disparate sources … Time series data streams are received. One example of time series data streams includes server logs and other types of machine data (i.e., data generated by machines). The time series data streams are time stamped to create time stamped events. The time stamped events are time indexed to create time bucketed indices, .


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        2/2/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162